Fourth Court of Appeals
                               San Antonio, Texas
                                      May 11, 2015

                                   No. 04-15-00254-CV

               CITY OF SAN ANTONIO and San Antonio River Authority,
                                 Appellant

                                            v.

                                   Osvaldo PERALTA,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-16836
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
    Appellant’s Unopposed Motion to Extend Time to File Notice of Interlocutory Appeal is
GRANTED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court